PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JOHNSON et al.
Application No. 15/880,858
Filed: 26 Jan 2018
For: LANDING GEAR STRUT ASSEMBLY AND METHOD THEREFOR

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the PETITION RELATED TO MATTERS NOT SPECIFICALLY PROVIDED FOR SET FORTH UNDER 37 C.F.R. 182, filed September 14, 2020. The petition will be treated under 37 CFR 1.181, as a petition requesting withdrawal of the holding of abandonment in the above-identified application.

The constructive petition under 37 CFR 1.181 is GRANTED.

The Office contends the application became abandoned on May 27, 2020 for failure to timely reply to the non-final Office action, mailed February 26, 2020, which set a three month period for reply with extensions of time available under 37 CFR 1.136(a). A Notice of Abandonment was mailed on December 2, 2020.

Petitioner asserts the February 26, 2020 non-final Office action was not received at the correspondence address of record.

A review of the record indicates no irregularity in the mailing of the February 26, 2020 non-final Office action, and in the absence of any irregularity there is a strong presumption that the communication was properly mailed to the applicant at the correspondence address of record.  This presumption may be overcome by a showing that the aforementioned communication was not in fact received.

The showing required to establish non-receipt of an Office communication must include: 

A statement from the practitioner stating that the Office communication was not received by the practitioner and attesting to the fact that a search of the file jacket and docket records indicates that the Office communication was not received.

2. 	A copy of the docket record where the non-received Office communication would have been entered had it been received and docketed must be attached to and referenced in practitioner's statement.1

Applicant has attested to a fruitless search of the file jacket and docket records. Applicant has provided the firm’s master docket covering the time period in which the due date for the February 26, 2020 non-final Office action would have been entered had it been received and a mail log covering from February 26, 2020 to August 26, 2020 that establish the February 27, 2020 non-final Office action was not received at the correspondence address of record.

The petition satisfies the above-stated requirements.  Accordingly, the application was not abandoned.

In view of the above, the December 2, 2020 Notice of Abandonment is hereby vacated and the holding of abandonment withdrawn.  

Telephone inquiries concerning this decision should be directed the undersigned at (571) 272-3230.

Applicant filed an amendment in response to the February 26, 2020 non-final Office action on September 14, 2020. Therefore, it is not necessary to re-mail the February 26, 2020 non-final Office action.

After the mailing of this decision, the application will be referred to Technology Center G.A.U.  3647 for the examiner of record’s consideration of the amendment, filed September 14, 2020.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 See notice entitled “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 O.G. 53 (November 16, 1993).